              Case 3:19-cr-04968-LAB Document 28 Filed 06/29/20 PageID.95 Page 1 of 8
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                   V.                                 (For Offenses Committed On or After November 1, 1987)
                          LEE TRAN (1)
                                                                         Case Number: 3:19-CR-04968-LAB

                                                                      Joseph P. Smith
                                                                      Defendant’s Attorney
USM Number
    _
☐
THE DEFENDANT:
☒ pleaded guilty to count(s)            One of the Information

☐ was found guilty on count(s)
     after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense                                                                                   Count
18:1343 - Wire Fraud                                                                                                      1




    The defendant is sentenced as provided in pages 2 through                   6            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☐ Count(s)                                                      is          dismissed on the motion of the United States.

☒ Assessment : $100.00 -waived
        _

☐ JVTA Assessment*: $
  -
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☒ No fine                      ☐ Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                      June 16, 2020
                                                                      Date of Imposition of Sentence



                                                                      HON. LARRY ALAN BURNS
                                                                      CHIEF UNITED STATES DISTRICT JUDGE
           Case 3:19-cr-04968-LAB Document 28 Filed 06/29/20 PageID.96 Page 2 of 8
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                LEE TRAN (1)                                                             Judgment - Page 2 of 6
CASE NUMBER:              3:19-CR-04968-LAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☐     The court makes the following recommendations to the Bureau of Prisons:




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant must surrender to the United States Marshal for this district:
       ☐     at                             A.M.              on
       ☐     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3:19-CR-04968-LAB
              Case 3:19-cr-04968-LAB Document 28 Filed 06/29/20 PageID.97 Page 3 of 8
   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:               LEE TRAN (1)                                                                Judgment - Page 3 of 6
   CASE NUMBER:             3:19-CR-04968-LAB

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 years

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         ☐The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. ☐The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. ☒The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. ☐The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7. ☐The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                       3:19-CR-04968-LAB
              Case 3:19-cr-04968-LAB Document 28 Filed 06/29/20 PageID.98 Page 4 of 8
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  LEE TRAN (1)                                                                           Judgment - Page 4 of 6
 CASE NUMBER:                3:19-CR-04968-LAB

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3:19-CR-04968-LAB
          Case 3:19-cr-04968-LAB Document 28 Filed 06/29/20 PageID.99 Page 5 of 8
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             LEE TRAN (1)                                                            Judgment - Page 5 of 6
CASE NUMBER:           3:19-CR-04968-LAB

                                SPECIAL CONDITIONS OF SUPERVISION


   1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
   2. Do not engage in gambling or sports betting, and not frequent casinos or gaming establishments, without
       prior approval from the probation officer or Court.
   3. Submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18 U.S.C. §
       1030(e)(1)), other electronic communications or data storage devices or media,] or office, to a search
       conducted by a United States probation officer. Failure to submit to a search may be grounds for revocation
       of release. The offender must warn any other occupants that the premises may be subject to searches
       pursuant to this condition. An officer may conduct a search pursuant to this condition only when
       reasonable suspicion exists that the offender has violated a condition of his supervision and that the areas
       to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and
       in a reasonable manner.
   4. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of 15
       MONTHS (punitive). Defendant may leave the RRC for medical emergencies, work and religious services
       only. Defendant shall report to the RRC as soon as bed space is available and obey all the rules at the
       RRC.
   5. Notify probation if your change your place of residence.
   6. Not engage in the employment or profession of bookkeeper or accountant.
   7. Seek and maintain full time employment and/or schooling or a combination of both.
   8. Provide complete disclosure of personal and business financial records to the probation officer as
       requested.
   9. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained, directly
       or indirectly, including any interest obtained under any other name, or entity, including a trust, partnership
       or corporation until the fine or restitution is paid in full.
   10. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
       owned, directly or indirectly, including any interest held or owned under any other name, or entity,
       including a trust, partnership or corporation.
   11. Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
       of credit without approval of the probation officer.




                                                                                              3:19-CR-04968-LAB
         Case 3:19-cr-04968-LAB Document 28 Filed 06/29/20 PageID.100 Page 6 of 8
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            LEE TRAN (1)                                                         Judgment - Page 6 of 6
CASE NUMBER:          3:19-CR-04968-LAB

                                               RESTITUTION

The defendant shall pay restitution in the amount of $531,072.05 unto the United States of America.




See attached order dated 6/18/20, document #27

//
//




                                                                                         3:19-CR-04968-LAB
      Case
      Case3:19-cr-04968-LAB
           3:19-cr-04968-LAB Document
                             Document28
                                      27 Filed
                                         Filed06/29/20
                                               06/18/20 PageID.101
                                                        PageID.93 Page
                                                                   Page17of
                                                                         of28




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           Case No.: 19-CR-4968-LAB
11                       Plaintiff,
12          v.                                           ORDER OF RESTITUTION
13
     LEE TRAN,
14
                         Defendant.
15
16         IT IS HEREBY ORDERED:
17         1.     Pursuant to 18 U.S.C. § 3663A(a)(1), Defendant Lee Tran (hereinafter
18 “Defendant”) shall pay restitution in the amount of $531,072.05 as a result of Defendant’s
19 conviction for wire fraud, in violation of 18 U.S.C. § 1343. Restitution shall be paid to the
20 victim, Hydranautics, first in the amount of $93,707.17, and then to Travelers Insurance,
21 as a provider of compensation under 18 U.S.C. § 3664(j)(1), in the amount of $437,364.88.
22         2.     Defendant previously paid $93,707.17 to Hydranautics and $98,963.83 to
23 Travelers Insurance for restitution. This amount shall be credited towards the full amount
24 of restitution owed to Hydranautics and to Travelers Insurance, resulting in a $0.00 balance
25 owed to Hydranautics and an outstanding balance of $338,401.05 owed to Travelers
26 Insurance.
27         3.     Defendant shall make a bona fide effort to pay restitution in full as soon as
28 practicable.
      Case
      Case3:19-cr-04968-LAB
           3:19-cr-04968-LAB Document
                             Document28
                                      27 Filed
                                         Filed06/29/20
                                               06/18/20 PageID.102
                                                        PageID.94 Page
                                                                   Page28of
                                                                         of28



 1         4.       After considering the factors set forth in 18 U.S.C. § 3664(f)(2), the Court
 2 finds that the Defendant has the ability to pay the restitution as set forth in the following
 3 payment schedule:
 4                  a.    Defendant shall pay restitution at the rate of at least $2,083.00 per
 5 month, subject to modification upon further agreement of the parties or order of the Court.
 6         5.       This payment schedule does not foreclose the United States from exercising
 7 all legal actions, remedies, and process available to collect the restitution judgment,
 8 including but not limited to remedies pursuant to 18 U.S.C. §§ 3613 and 3664(m)(1)(A).
 9         6.       Defendant shall forward all restitution payments, by bank or cashier’s check
10 or money order payable to the “Clerk, U.S. District Court,” to:
11                  Clerk of the Court
                    United States District Court
12                  Southern District of California
                    333 West Broadway, Suite 420
13                  San Diego, CA 92101
14         7.       Until restitution has been paid, Defendant shall notify the Clerk of the Court
15 and the United States Attorney’s Office of any change in Defendant’s economic
16 circumstances that might affect Defendant’s ability to pay restitution no later than thirty
17 days after the change occurs. See 18 U.S.C. § 3664(k).
18         8.       Until restitution has been paid, Defendant shall notify the Clerk of the Court
19 and the United States Attorney’s Office of any change in mailing or residence address, no
20 later than thirty days after the change occurs. See 18 U.S.C. § 3612(b)(1)(F).
21
22         IT IS SO ORDERED.
23
           DATED: 6/18/2020
24                                                    HON. LARRY A. BURNS
                                                      Chief United States District Judge
25
26
27
28

     Restitution Order                                2                                19CR4968-LAB
